Citation Nr: 0919794	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  03-21 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbar spine, including as secondary to systemic 
lupus erythematosus (SLE) with renal involvement.

2.  Entitlement to service connection for degenerative 
arthritis, bilateral hips, including as secondary to SLE with 
renal involvement.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
glomerulonephritis with necrosis, including as secondary to 
SLE with renal involvement.

4.  Entitlement to service connection for hypertension, 
including as secondary to SLE with renal involvement.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

7.  Entitlement to an effective date prior to May 21, 2003, 
for grants of service connection for degenerative joint 
disease, right and left knees.

8.  Entitlement to an initial evaluation in excess of 10 
percent for SLE with renal involvement.

9.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease, left knee.

10.  Whether the notice of disagreement received on May 21, 
2003 is valid.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to February 
1971.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of June 2002, March 2004 and October 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  

The Veteran testified in support of these claims at a video 
conference hearing held before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is now 
part of the claims file.  

Below, the Board reopens the claim of entitlement to service 
connection for glomerulonephritis with necrosis, including as 
secondary to SLE with renal involvement.  It then addresses 
that claim on its merits as well as the claims of 
entitlement to service connection for degenerative disc 
disease, lumbar spine, including as secondary to SLE with 
renal involvement, entitlement to service connection for 
degenerative arthritis, bilateral hips, including as 
secondary to SLE with renal involvement, entitlement to 
service connection for hypertension, including as secondary 
to SLE with renal involvement, whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for bilateral hearing loss, whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for tinnitus, entitlement 
to an initial evaluation in excess of 10 percent for SLE with 
renal involvement, and entitlement to an initial evaluation 
in excess of 10 percent for degenerative joint disease, left 
knee, in the REMAND section of this decision and REMANDS 
these claims to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The Board last denied the Veteran entitlement to service 
connection for focal glomerulonephritis with necrosis, 
including as secondary to SLE with renal involvement, in a 
decision dated July 1990.

2.  The Board notified the Veteran of the July 1990 decision 
and of his appellate rights with regard to the decision, but 
he did not appeal it or seek reconsideration thereof.  
3.  The evidence received since July 1990 was not previously 
submitted to agency decisionmakers and is not cumulative and 
redundant, bears directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to decide fairly the merits of 
the claim of entitlement to service connection for 
glomerulonephritis with necrosis, including as secondary to 
SLE with renal involvement.

4.  In April 1988, the RO received from the Veteran a claim 
for SLE and other disabilities allegedly due to SLE, 
including arthritis and a torn knee ligament.

5.  The RO denied these claims by rating decision dated 
November 1988 and the Board affirmed this decision in July 
1990.  

6.  The Veteran did not appeal or seek reconsideration of the 
Board's July 1990 decision.  

7.  On March 17, 2000, the RO received written statements 
from both the Veteran and his representative and attached 
medical documents, which, considered collectively, may be 
construed as a claim for, in part, arthritis of the knees.  

8.  On May 21, 2003, the Veteran filed a timely notice of 
disagreement with the RO's June 14, 2002 decision denying 
entitlement to service connection for a biological false 
positive VDRL, otitis externa, hearing loss, dermatofibroma, 
tinnitus in the right ear, bilateral carpal tunnel syndrome 
secondary to Agent Orange exposure, a left knee injury, 
arthritis as secondary to SLE, bladder and prostate 
infections, and focal glomerulonephritis with necrosis and 
damage to the lungs as secondary to SLE.




CONCLUSIONS OF LAW

1.  The July 1990 decision, in which the Board denied the 
Veteran entitlement to service connection for focal 
glomerulonephritis with necrosis, including as secondary to 
SLE with renal involvement, is final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1990).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for 
glomerulonephritis with necrosis, including as secondary to 
SLE with renal involvement.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2000).

3.  The criteria for entitlement to an effective date of 
March 17, 2000, for grants of service connection for 
degenerative joint disease, right and left knees, are met.  
38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.400, 20.1103 (2008).

4.  The notice of disagreement received on May 21, 2003 is 
valid.  38 U.S.C.A. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200, 20.201, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating them does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  Even assuming otherwise, any deficiency in 
notification or assistance is harmless given the Board's 
favorable disposition of these claims, explained below.

II.  Analysis of Claims

A.  New and Material

The RO and the Board previously denied the Veteran's claim of 
entitlement to service connection for glomerulonephritis with 
necrosis, including as secondary to SLE with renal 
involvement.  The Board last did so in a decision dated July 
1990. In deciding the claim, the Board considered: the 
Veteran's service treatment records, reports of VA 
examinations, post-service treatment records and laboratory 
reports, articles on medical matters, and statements from 
multiple physicians, relative, a fellow veteran, the Veteran 
and his representative.  The Board concluded that a reopening 
of the Veteran's claim was not warranted because this 
evidence did not demonstrate that glomerulonephritis with 
necrosis was incurred in service, may be presumed to have 
been so incurred, or was proximately due to or the result of 
SLE.  The Board notified the veteran of the July 1990 
decision and of his appellate rights with regard to the 
decision.

When the Board disallows a claim, the disallowance becomes 
final unless the Chairman determines that reconsideration is 
warranted, or another exception to finality applies. 38 
U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 
(2008).  In this case, the Veteran did not appeal or seek 
reconsideration of the Board's July 1990 decision.  It is 
thus final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 
(1990).

The Veteran attempted to reopen his claim for service 
connection for residuals of SLE, including glomerulonephritis 
with necrosis, by written statement received in March 2000.  
A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim. Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  

For claims filed prior to August 29, 2001, as in this case, 
new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the evidence that has been associated with the 
claims file since the Board's July 1990 decision includes: 
additional post-service treatment records, statements of 
various physicians, additional articles on medical matters, 
reports of VA examinations, the Veteran's hearing testimony, 
and written statements of the Veteran and his representative.

With the exception of some of the treatment records, the 
Board finds this evidence new.  It was not previously 
submitted to agency decisionmakers and is not cumulative or 
redundant.  The Board also finds this evidence material.  It 
bears directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to decide fairly the merits of the 
claim of entitlement to service connection for 
glomerulonephritis with necrosis, including as secondary to 
SLE with renal involvement.

According to the physicians' statements, the Veteran has 
glomerulonephritis with necrosis secondary to SLE.  The 
absence of evidence of such a relationship formed the basis 
of the Board's July 1990 denial of the Veteran's claim.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for glomerulonephritis with necrosis, 
including as secondary to SLE with renal involvement.  It may 
not decide this claim on its merits, however, because VA has 
not yet satisfied its duties to notify and assist the Veteran 
with regard to this claim.  

B.  Earlier Effective Date

By rating decision dated March 2004, the RO granted the 
Veteran service connection for degenerative joint disease, 
right knee, and degenerative joint disease, left knee, and 
assigned these disabilities 10 percent evaluations, effective 
from May 21, 2003.  The Veteran then expressed disagreement 
with the effective date assigned these grants of service 
connection.  According to his written statements submitted 
during the course of this appeal and his hearing testimony, 
presented in January 2009, March 2000 is the appropriate date 
to assign such grants.  Allegedly, in March 2000, the Veteran 
submitted a claim for service connection for SLE, which he 
assumed encompassed all residuals thereof, including the 
arthritis in his knees.  He questions why the RO then granted 
his claim for service connection for SLE, effective from 
March 17, 2000, and the claims for service connection for 
right and left knee disabilities secondary to SLE, effective 
from May 2003, three years later. 

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).  Generally, the 
effective date of an award of disability compensation based 
on an original claim or a claim to reopen is the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2008).  The effective 
date of an award of compensation based on direct service 
connection is the date following separation from service, if 
the claim is received within one year of that date.  
Otherwise, the effective date is the date VA receives the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2008).

With regard to claims to reopen, where the new and material 
evidence that reopened the claim consists of service 
department records (since it is considered these records were 
lost or misplaced), the effective date is to agree with the 
evaluation or date of receipt of the claim on which the prior 
evaluation was made, whichever is later, subject to rules on 
original claims filed within one year after separation from 
service.  38 C.F.R. § 3.400(q)(2) (2008).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2008); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2008).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2008).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2008).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim for an increase or to reopen when the evidence is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  The 
date of receipt of such evidence will be accepted as the date 
of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2008).

In December 1978, the RO received from the Veteran a VA Form 
21-526 (Veteran's Application For Compensation or Pension), 
which it construed as a claim for pension benefits.  Therein, 
the Veteran mentioned a right knee injury, or more 
specifically, residuals of a torn meniscus, but not SLE or 
arthritis of both knees.   

In April 1988, the RO received from the Veteran a written 
statement requesting service connection for SLE and other 
disabilities claimed to be due to SLE, including arthritis 
and a torn knee ligament (allegedly caused by weakness in the 
joint resulting from steroid treatment for SLE).  This 
statement made clear the Veteran's belief that he had 
multiple disabilities, including arthritis, which were part 
of, or related to, his SLE.  

The RO denied these claims by rating decision dated November 
1988, which the Veteran appealed.  In July 1990, the Board 
affirmed the denials, including the claim for service 
connection for arthritis.  The Veteran did not then appeal 
the Board's decision.  It is thus final.  38 U.S.C. § 4004(b) 
(1988); 38 C.F.R. § 19.104 (1990).

Thereafter, until 1999, the Veteran submitted no 
correspondence mentioning his knees or arthritis.  On March 
17, 2000, however, the RO received written statements from 
both the Veteran and his representative requesting a 
reopening of his claim for service connection for SLE.  
Therein, the Veteran did not mention his knees, but indicated 
that he had attached two documents from physicians supporting 
his claim.  These documents include opinions that the Veteran 
has multiple disabilities, including arthritis, secondary to 
his SLE, and mention the Veteran's knees, joints and 
arthritis.  One specifically indicates that the Veteran's 
arthritis represents an initial manifestation of SLE, which 
developed in service.  Read comprehensively, the Veteran's 
informal claim and attached medical documents may easily be 
construed as a claim for SLE, to encompass all alleged 
residuals, including arthritis of the knees.  

As previously indicated, in March 2004, the RO granted the 
Veteran service connection for degenerative joint disease of 
the knees secondary to SLE in March 2004.  Given the 
foregoing procedural history, the Board concludes that March 
17, 2000 is the appropriate effective date to be assigned 
these grants.  The evidence in this case supports the 
Veteran's claims for an earlier effective date.  They must 
therefore be granted.  

C.  Validity of NOD

The Veteran claims that he properly initiated an appeal of 
the RO's June 2002 determination denying him entitlement to 
service connection for biological false positive VDRL, otitis 
externa, hearing loss, dermatofibroma, tinnitus in the right 
ear, bilateral carpal tunnel syndrome secondary to Agent 
Orange exposure, a left knee injury, arthritis as secondary 
to SLE, bladder and prostate infections, and focal 
glomerulonephritis with necrosis and damage to the lungs as 
secondary to SLE by submitting a valid notice of disagreement 
in May 2003.  

Appellate review is initiated by a notice of disagreement 
filed within one year from the date that the agency of 
original jurisdiction mails notice of a determination to the 
claimant.  38 U.S.C.A. § 7105A(a); 38 C.F.R. § 20.302(a) 
(2008).

In this case, by rating decision dated in June 2002, the RO 
granted the Veteran service connection for SLE, but, in so 
doing, it did not mention any of the other disabilities the 
Veteran claimed to be part of, or related to,  his SLE.  This 
is so despite the fact that, since 1988, the Veteran had 
clearly claimed multiple disabilities associated with his SLE 
when he filed claims for service connection.  In notifying 
the Veteran of its June 2002 decision to grant service 
connection for SLE, however, it also notified him that it had 
determined that the biological false positive VDRL, otitis 
externa, hearing loss, dermatofibroma, tinnitus in the right 
ear, bilateral carpal tunnel syndrome secondary to Agent 
Orange exposure, a left knee injury, arthritis as secondary 
to SLE, bladder and prostate infections, and focal 
glomerulonephritis with necrosis and damage to the lungs as 
secondary to SLE were not related to service and thus did not 
warrant grants of service connection.  

Less than one year later, on May 21, 2003, the RO received a 
written statement from the Veteran's representative claiming 
disagreement with the RO's assignment of the 10 percent 
evaluation for SLE and its denial of service connection for 
the multiple disabilities mentioned in the notification 
letter.  In July 2003, the RO responded to the Veteran's 
notice of disagreement by issuing a statement of the case 
listing one issue on appeal: entitlement to a higher initial 
evaluation for SLE.  In a statement of the case issued in 
February 2008, the RO admitted that it had erred 
administratively by mentioning the multiple disabilities in 
the notification letter and indicated that, according to 
pertinent regulations, it did not make a determination with 
regard to those claims and, as such, could not consider the 
Veteran's subsequently filed notice of disagreement as valid 
with regard to those claims.  The RO explained that the 
Veteran can not file such a document based on notification of 
a determination in the absence of an actual determination.

As alleged, under 38 C.F.R. § 20.302(a), the RO distinguishes 
a "determination" from a "notice of the determination."  
Due to the specific facts of this case, however, the Board 
disagrees with the RO's contentions in this regard and finds 
that the notice letter at issue represents not only the 
determination on the multiple claims for service connection, 
but the notification thereof.  First, therein, the RO 
provided the Veteran his appellate rights with regard to all 
denied claims, which, subsequently, the Veteran and his 
representative thrice exercised by submitting notices of 
disagreement.  Second, and as explained above in some detail, 
at that point, the Veteran had been clear in asserting that 
the multiple disabilities were related to, or part of, his 
SLE.  Therefore, in mentioning the multiple service 
connection claims in the notice letter, the RO appears to 
have been acknowledging and accepting the Veteran's 
assertions in this regard as valid.  Only later the RO 
claimed error in so mentioning the claims and considered the 
notices of disagreement as claims to reopen.  

In light of the foregoing, the Board finds that on May 21, 
2003, the Veteran filed a timely notice of disagreement with 
the RO's June 14, 2002 decision denying entitlement to 
service connection for a biological false positive VDRL, 
otitis externa, hearing loss, dermatofibroma, tinnitus in the 
right ear, bilateral carpal tunnel syndrome secondary to 
Agent Orange exposure, a left knee injury, arthritis as 
secondary to SLE, bladder and prostate infections, and focal 
glomerulonephritis with necrosis and damage to the lungs as 
secondary to SLE.  Based on this finding, the Board concludes 
that the Veteran's May 21, 2003 notice of disagreement is 
valid and that his appeal on this claim must be granted.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for glomerulonephritis with 
necrosis, including as secondary to SLE with renal 
involvement, is reopened and, to this extent only, granted. 

An effective date of March 17, 2000, for grants of service 
connection for degenerative joint disease, right and left 
knees, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  

The appeal on the claim of whether the notice of disagreement 
received on May 21, 2003 is valid is granted.  


REMAND

The Veteran claims entitlement to service connection for 
glomerulonephritis with necrosis, degenerative disc disease 
of the lumbar spine, degenerative arthritis of the bilateral 
hips, and hypertension, all including as secondary to SLE 
with renal involvement, entitlement to a reopening of the 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus, and entitlement to higher initial 
evaluations for SLE with renal involvement, and degenerative 
joint disease of the left knee.  Additional action is 
necessary before the Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the evidence necessary to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  In this case, 
with regard to the claims being remanded, VA has not yet 
provided the Veteran adequate assistance; therefore, to 
proceed in adjudicating these claims would prejudice the 
Veteran in the disposition thereof.  Bernard v. Brown, 
4 Vet. App. at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
pro
vid
ing 
a 
cla
ima
nt 
a
medical examination or obtaining a medical opinion when an 
exa
min
ati
on 
or
opinion is necessary to make a decision on a claim.  In this 
cas
e, 
exa
min
ati
ons 
in
support of the claims for service connection for 
glo
mer
ulo
nep
hri
tis 
wit
h 
nec
ros
is,
degenerative disc disease of the lumbar spine, and 
deg
ene
rat
ive 
art
hri
tis 
of 
the
bilateral hips, and for higher initial evaluations for SLE 
wit
h 
ren
al 
inv
olv
eme
nt 
and
degenerative joint disease of the left knee are necessary.  
The 
RO 
aff
ord
ed 
the
Veteran VA examinations during the course of this appeal, but 
as 
the 
Vet
era
n 
and
his representative pointed out during the January 2009 
hea
rin
g 
bef
ore 
the
undersigned with regard to some of these claims, the reports 
of 
the
se 
exa
min
ati
ons
are inadequate.  

For instance, therein, no examiner addressed the significance 
of evidence of kidney scarring.  The RO denied the claim for 
service connection for glomerulonephritis with necrosis, 
including as secondary to SLE with renal involvement, based 
on an absence of evidence of kidney damage dated after 1987 
or active SLE.  However, post-service treatment records show 
that, after the Veteran was initially diagnosed with 
glomerulonephritis with necrosis in 1987, based on results of 
a renal biopsy, and then received ten years of steroid 
treatment, subsequent testing revealed kidney scarring.  
Although VA examiners may have found the Veteran's SLE to be 
inactive during prior examinations, a fact contradicted by 
other evidence of record, particularly, private treatment 
records and written statements of private physicians, they 
did not address whether there was any long-term kidney damage 
sustained as a result of the glomerulonephritis with necrosis 
diagnosed in 1987 or whether the scarring represented a 
residual of the glomerulonephritis with necrosis.  For the 
Board to proceed in adjudicating this claim and to respond 
adequately to the Veteran's assertions pertaining to this 
claim, a medical professional must discuss this matter on 
remand.

In addition, therein, examiners ruled out a relationship 
between the Veteran's service-connected SLE and lumbar spine 
and bilateral hip disabilities, but did not address whether 
the latter two disabilities might have developed secondary to 
the prednisone the Veteran used for a decade to treat the 
SLE, or whether they are aggravated by the SLE.  A medical 
professional must also discuss this matter as the Veteran has 
submitted medical articles and physicians' statements 
indicating that the use of steroids can cause muscle and 
joint/bone abnormalities, including wasting and weakness.  
Prior VA examiners did not discuss the significance of this 
favorable evidence.  

As well, in the reports of the VA examinations, examiners 
discussed the severity of the Veteran's service-connected SLE 
and left knee disability, but, since then, the Veteran has 
claimed that these disabilities have worsened.  With regard 
to the former condition, he has asserted that his 
hypertension was triggered by his SLE and diagnosed during 
the same time period and has submitted a medical article 
verifying that lupus can trigger hypertension.  A competent 
opinion supported by rationale is thus needed addressing this 
matter so that the Board can determine all residuals of the 
SLE and rate its severity accordingly.  With regard to the 
latter condition, the Veteran asserts that physicians have 
recommended a total knee replacement and has submitted 
medical evidence showing a definite worsening in left knee 
symptomatology.  Again, prior VA examiners did not discuss 
the significance of the favorable evidence the Veteran 
submitted.  

Lastly, in a rating decision dated in October 2007, the RO 
denied the Veteran entitlement to service connection for 
hypertension and the reopening of previously denied claims of 
entitlement to service connection for hearing loss and 
tinnitus.  Thereafter, in a VA Form 21-4138 (Statement in 
Support of Claim) received at the RO in November 2007, the 
Veteran expressed disagreement with the RO's decision in this 
regard.  To date, however, the RO has not issued a statement 
of the case in response.  On remand, the RO must cure this 
procedural defect.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2008); 
see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. 
App. 124 (1996).  Once the RO does so, it should return these 
claims to the Board for a decision only if the Veteran 
perfects his appeal in a timely manner.  Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of 
Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the 
claims file does not contain a notice of disagreement, a 
statement of the case and a substantive appeal, the Board is 
not required, and in fact, has no authority, to decide the 
claim).

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Arrange for the Veteran to undergo a 
VA examination by a physician who has 
specialized knowledge of SLE in support 
of the claim for service connection for 
glomerulonephritis with necrosis, 
including as secondary to SLE with renal 
involvement.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) indicate whether the Veteran has 
glomerulonephritis with necrosis 
(first shown on renal biopsy 
conducted in 1987), or chronic 
residuals thereof, including, if 
appropriate, scarring; 

b) if so, offer an opinion as to 
whether the conditions or residuals 
are at least as likely as not 
related to the Veteran's service-
connected SLE; 

c) if not, offer an opinion as to 
whether the Veteran's service-
connected SLE aggravates the 
conditions or residuals; and  

d) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Arrange for the Veteran to undergo a 
VA examination by a physician who has 
specialized knowledge of SLE in support 
of the claims for service connection for 
degenerative disk disease of the lumbar 
spine and degenerative arthritis of the 
bilateral hips, including as secondary to 
SLE with renal involvement.  Forward the 
claims file to the examiner for review of 
all pertinent documents therein, 
particularly, copies of medical articles 
and physicians' statements supporting 
these claims, and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) offer an opinion as to whether 
the degenerative disk disease of the 
Veteran's spine is at least as 
likely as not related to his 
service-connected SLE, including the 
steroids he took for 10 years to 
treat his SLE; 

b) if not, offer an opinion as to 
whether the Veteran's service-
connected SLE aggravates the 
degenerative disk disease in his 
spine;  

c) offer an opinion as to whether 
the degenerative arthritis of the 
Veteran's hips is at least as likely 
as not related to his service-
connected SLE, including the 
steroids he took for 10 years to 
treat his SLE; 

d) if not, offer an opinion as to 
whether the Veteran's service-
connected SLE aggravates the 
degenerative arthritis in the hips;  

e) discuss the significance of the 
favorable medical evidence of 
record, including copies of medical 
articles and physicians' statements; 
and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

3.  Arrange for the Veteran to undergo a 
VA examination by a physician who has 
specialized knowledge of SLE in support 
of the claim for a higher initial 
evaluation for SLE with renal 
involvement.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein, particularly, copies 
of medical articles and physicians' 
statements supporting these claims, and 
ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should:

a) offer an opinion as to whether 
the SLE, first diagnosed in the 
1980s, triggered the Veteran's 
hypertension, also initially 
diagnosed in the 1980s;  

b) note all chronic residuals of the 
SLE, including, in part and if 
appropriate, any long-term kidney 
damage and/or muscle, joint/bone and 
cardiac abnormalities;  

c) identify the severity of such 
residuals in terms of how often they 
manifest and to what degree; 

d) specifically note whether the 
joint pain from which the Veteran 
suffers frequently represents an 
exacerbation of his SLE, producing 
severe impairment of health; 

e) discuss the significance of the 
favorable medical evidence of 
record, including copies of medical 
articles and physicians' statements; 
and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

4.  Arrange for the Veteran to undergo a 
VA examination in support of the claim 
for a higher initial evaluation for a 
left knee disability.  Forward the claims 
file to the examiner for review of all 
pertinent documents therein and ask the 
examiner to confirm in his written report 
that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should

a) indicate whether the Veteran has 
arthritis of the left knee on x-
rays;

b) identify all left knee 
symptomatology, including, if 
appropriate, tenderness, pain, 
limitation of motion, instability, 
subluxation, abnormal gait, 
ankylosis, and nerve damage;  

c) identify the severity of the 
symptoms in terms of how often they 
manifest and to what degree;  

d) characterize any lateral 
instability or recurrent subluxation 
as slight, moderate or severe; 

e) consider whether the Veteran's 
left knee symptoms cause functional 
loss due to reduced or excessive 
excursion, decreased strength, 
speed, or endurance, or the absence 
of necessary structures, deformity, 
adhesion, and/or defective 
innervation and, if so, describe the 
extent of this loss during flare-ups 
or after repetitive use in terms of 
additional loss of motion beyond 
that which is observed clinically; 

f) indicate whether any reported 
pain is supported by adequate 
pathology and evidenced by visible 
behavior; 

g) describe the impact of the 
Veteran's left knee symptoms on his 
daily activities and employability, 
including during flare-ups and on 
repetitive use; and 

h) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

5.  Provide the Veteran and his 
representative a statement of the case 
addressing the claims of entitlement to 
service connection for hypertension and 
the reopening of previously denied claims 
of entitlement to service connection for 
hearing loss and tinnitus.  Inform them 
that the Board will not decide these 
claims unless the appeal is perfected.  

6.  Readjudicate the claims being 
remanded.  In deciding the claim for an 
initial evaluation for a left knee 
disability, determine whether a separate 
evaluation is assignable for instability 
of the left knee.  For all denied claims, 
provide the Veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the claims being remanded.  The Veteran need not act unless 
he receives further notice.  He does, however, have the right 
to submit additional evidence and argument on the remanded 
claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





